Justice SAYLOR,
concurring.
I join Parts 1(A), IV, V, VII, VIII and IX of the majority opinion and concur in the result for the balance. My most particular differences are as follows.
Initially, I do not support the majority’s treatment of the Commonwealth’s non-disclosure of its agreement with witness Kirk Schrader, and specifically, the majority’s conclusion that “it strains logic to conclude that Appellant could have used such agreement to impeach Schrader’s testimony[.]” Majority Opinion, at 138. In the first instance, the reasoning is inconsistent with *162the judicial finding that Schrader “willingly inculpated himself because he had been told that he would not be prosecuted if he cooperated.” Commonwealth v. Schrader, No. 96 CR000286, slip op. at 8 (C.P. Bradford May 22, 1997). Moreover, had the agreement been disclosed to the defense by the Commonwealth — as it should have been per federal constitutional law — I do not appreciate how the acknowledged fact of such agreement would not have served to impeach Schrader’s testimony that there was no favorable treatment.1
Finally, as to the claim of deficient stewardship arising from trial counsel’s failure to prepare adequately for the penalty hearing, I do not share the majority’s certitude that a no-prejudice finding is inescapable. See Majority Opinion, at 153-54. The federal constitutional standard pertaining to claims of ineffective assistance of counsel places appellate courts in a difficult position where a trial attorney did not do his job. We are to essentially speculate whether each one (and every one) of twelve individuals, having twelve unique mindsets which we cannot know, would have supported a death sentence, had an appropriate defense presentation been made. See Wiggins v. Smith, 539 U.S. 510, 537, 123 S.Ct. 2527, 2543, 156 L.Ed.2d 471 (2003) (explaining that prejudice is assessed according to whether a single juror might have struck a different balance); accord 42 Pa.C.S. § 9711(c)(l)(iv). An appellate no-prejudice finding can mean that a capital defendant will never receive a single trial in which he is represented by competent counsel. Indeed, such a finding is tantamount to a determination that adequate representation is merely beside the point, since the defendant never stood a reasonable chance of avoiding a death verdict in any event. The decision is further complicated by the fact that juries do not return such verdicts in every capital case in which the defendant has committed a heinous murder, or even multiple killings.
I am most troubled by the speculativeness inherent in no-prejudice determinations, in view of the volume of cases in which we are being required to undertake them (due to a lack of preparedness on the part of members of the capital defense bar). Whatever the source of the problem — be it underfunding, training deficiencies, or trial management issues within the control of the common pleas courts — it obviously needs to be addressed by the State on an urgent and ongoing basis. In the interim, I believe we should err on the side of providing defendants with one trial at which the defense is guided by a competent, prepared lawyer.
That said, I have regularly discharged my responsibility to apply the governing federal constitutional standard and have supported no-prejudice determinations in other cases. See Commonwealth v. Lesko, 609 Pa. 128, 249, 15 A.3d 345, 418 (2011) (Saylor, J., concurring) (collecting cases). Ultimately, I do so here also, albeit with circumspection.

. The common pleas court's explanation— which essentially accepts that there was an agreement, but allows that neither the Commonwealth nor Schrader should be charged with owning up to its terms for purposes of Appellant’s trial — does not seem to me to be creditable.